Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 7/11/2022. 
Claims 9-12, 15-17, 23, 27 and 29-36 are pending. 
This application claims priority U.S. application 14/614,400 filed 2/4/2015 now abandoned which claims priority to provisional application 61/935,833 filed 2/4/2014. 

Information Disclosure Statement
An information disclosure statement filed 7/11/2022 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as foreign office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Response to Amendment
Applicants’ amendment is sufficient to overcome previous objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 15-17, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20080199424) in view of Lamers et al (Cancer Gene Therapy (2002) 9, 613 – 623) and in view of the translation of Carlens et al (Experimental Hematology 28 (2000) 1137–1146). This rejection is maintained for reasons of record in the office action mailed 4/11/2022. 
Yang et al teach a population of T cells that express cell surface receptors (see Figure 1). The cells were made by a process comprising
Obtaining T cells comprising from a subject (see e.g. ¶0216). 
Cells isolated from subjects are activated for 2 days (see e.g. ¶0255)
And then the cells are transduced a single time (see e.g. figure 10 and 11 and ¶0212).  
What is missing is use of fibronectin in serum-free medium during the entire process in a closed system. This, however, is well known in methods of transducing T cells for methods of use. 
Lamers 2002 teaches improvement of the transduction of retrovirus by adoption of growth in closed bag systems with fibronectin (see e.g. page 621, col 2). As well, the transduction step was performed in serum-free medium (see abstract). 
Critical to gene transduction of human T lymphocytes at clinical scale appeared to be the use of the fibronectin fragment CH-296 (Retronectin2) as well as Lifecell1 X- fold2 cell culture bags.
At a later date, an improvement on product formation was determined to result from use of serum-free medium for the entire process as demonstrated by Carlens (see figure 1 and pages page 1145, col 1). As well, 5 days of processing was determined to perform similar to 21 day processing (see e.g. bridging ¶, page 1144). 

    PNG
    media_image1.png
    369
    570
    media_image1.png
    Greyscale

	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of making T cells retrovirally transduced to use serum-free media with a closed bag system using fibronectin and doing so would have resulted in a composition of claim 8. As noted above: 1) Yang et al teach a process of producing a population of T cells comprising cell surface receptors for treatment of cancer by a short course of stimulation and expansion of T cells; 2) Lamers et al teach use of fibronectin in serum-free medium in a closed system and 3) Carlens teach use of the method in a short course with serum-free medium in the entire process. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the modified cells would have improved properties based upon the benefits cited by the adjustments. 
The cells of were expanded for 3 days leading to a process less than 6 days. The receptor was a TCR (see e.g. abstract) that binds cancer cells and can include B cell malignancies (see e.g. ¶0092).  Pharmaceutical compositions are designed with therapeutically effective doses (see e.g., ¶0099). Stimulation is performed with anti-CD3 and IL-2.

Claims 12 and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20080199424) in view of Lamers et al (Cancer Gene Therapy (2002) 9, 613 – 623) and in view of the translation of Carlens et al (Experimental Hematology 28 (2000) 1137–1146) as applied to claims 8-11, 15-17, 23 and 27  above, and further in view of Wilkie et al (The JBC, 2010, pp. 25538–25544), Pule et al (Nat Med. 2008 November ; 14(11): 1264–1270), Samarsinghe et al (Blood, 2010, pages 397-407) and Lamers et al (Cytotherapy (2008) Vol. 10, No. 4, 406-416). This rejection is maintained for reasons of record in the office action mailed 4/11/2022. 
The teachings missing from the above references are easily found in the art with obvious reasons to use the adjustments in the methods of expanding T cells that are retrovirally transduced in order to produce cells with improved properties to treat cancer. 
Claim 12 is drawn to CD19 CAR T cells. Wilkie teaches an upscaled method of genetically engineering CAR T cells wherein PBMC cells are grown in serum free medium and stimulated with anti-CD3 antiCD28 then IL-2. Retrovirus were used to transduce the cells once. There is no serum, the bags are not blocked in HSA (claim 28 and 36) but in fibronectin which is used at 5 g/cm2 (claim 30, 32-33) overnight at 4oC (claim 31) (see e.g. page 25539, col 2). The authors express a desire to express CD19 CAR which as evidenced by Pule et al are known and as well these cells are between 35-45% (claim 29) naïve as shown in figure 2D and stated as between 23 and 44%. To this end (claim 29), Samarsinghe et al teach that the cells can be allodepleted to lead to naïve cells to about 30% on day 5 (see figure 3A). Lamers 2002 and Lamers 2008 teach ranges of fibronectin fragments(claim 34) (Retronectin©) (see Lamers 2008, table 2 and Lamers 2002, page 615, col 1). These references therefore demonstrate that use of the claimed doses of fibronectin and method of use were known in the art as well as the modifications to the closed system.
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of making T cells retrovirally transduced to use serum-free media with a closed bag system using fibronectin and doing so would have resulted in a composition of claim 8. As noted above: 1) Yang et al in combination with Lamers 2002 and Carlens teach a process of producing a population of T cells comprising cell surface receptors for treatment of cancer by a short course of stimulation and expansion of T cells by use of fibronectin in serum-free medium in a closed system with serum-free medium in the entire process, 2)Wilkie et al teach production of CD19 CAR T cells by the same method as well without serum blocking the bags but incubating the bags in fibronectin at 5 g/cm2 overnight at 4oC, 3) Pule teach benefits of and means to create naïve cells at 23-44% of the total population 4) which is confirmed by Samarsinghe and 5)Lamers et al teaches use of about 10 g/cm2 in closed bags for preparation of engineered T cells. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the modified cells would have improved properties based upon the benefits cited by the adjustments. 

Response to Arguments
Applicants argue that the provided prior art references do not teach fibronectin concentrations that are recited in the claims. Specifically, applicants have clarified that the prior art cited fibronectin is used at 5g/cm2. However, the Wilkie reference does not demonstrate an actual concentration. referenced in Wilkie demonstrated that the concentration is actually 20 g/ml. Applicants further state that they have optimized FN fragment concentrations for improved transduction. 
As an initial issue, applicants’ invocation of optimization of concentration, there has been no demonstration of such optimal concentration. One such results provided for in the specification is below. In this example, the use of RN5, RN10 and RN20 leads to increasing concentrations.  

    PNG
    media_image2.png
    344
    498
    media_image2.png
    Greyscale

For unexpected results, applicants must show that differences in properties between the claimed invention and the cited art differ to such an extent that the difference is really unexpected (see MPEP § 716.02). It is important to keep in mind that “[a] showing of unexpected results must be based on evidence, not argument or speculation” (see MPEP § 2145). Applicants should establish a nexus between the evidence of unexpected results and the claimed invention, and the evidence should be commiserate in scope with the claimed invention (see MPEP § 2145).
	Applicants arguments that 5g/cm2 is not a concentration is confusing as this is not reflected in the art. 
Occasionally, concentrations of chemicals in water may be written as grams per cubic meter (g/m3 ). This is the same as grams per 1,000 liters, which may be converted to milligrams per liter (mg/L). Therefore, 1 g/m3 = 1 mg/L = 1 ppm. Likewise, one milligram per cubic meter (mg/m3 ) is the same concentration in water as one microgram per liter (ug/L), which is about 1 ppb.

As well, a review of the method of Lamers et al (above the 2008 reference) demonstrates that this is the concentration (see Lamers et al, 2008, table 2 which uses 3g/0.25 mL/cm2, said concentration being about the same per mL as that for Lamers 2002). The reference of Lamers et al sues the CH-296 fragment of Retronectin but does not indicte that the method is the same. In fact, Lamers is directed to improving the method of transduction and hence establishes their own procedure. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARIA MARVICH/Primary Examiner, Art Unit 1633